DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116, 120, 122, 126, and 132a, as shown in figure 8; 702 and 704, as shown in figures 14c-14e; and 324a, as shown in figure 16 in the drawings filed 7/15/19 and 9/27/19. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification does not contain reference numbers 116, 120, 122, 126, and 132a, as shown in figure 8; 702 and 704, as shown in figures 14c-14e; and 324a, as shown in figure 16 in the drawings filed 7/15/19 and 9/27/19. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37, 40, 41, 43, and 45 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent 9,138,738 [hereinafter ‘738].
Referring to claim 37 of the instant application, claim 24 of ‘738 claims a thermometer assembly, comprising: 
a carrier attachable to a user (intervening claim 22 of ‘738); and
a device coupled to the carrier, the device comprising: 
a housing (base claim 1 of ‘738); and
a temperature sensor disposed in contact with a first portion (protrusion) of the housing;
wherein when the first portion of the housing contacts the user, the temperature sensor is operable to detect a body temperature of the user (claim 24 of ‘738), and 
wherein a second portion (cover) extends through an opening (aperture) in the carrier (intervening claim 14 of ‘738, and claim 24 of ‘738).

Referring to claim 40 of the instant application, claim 24 of ‘738 claims that the housing further comprises a housing base and a housing cover releasably mounted to the housing base to permit removal of the housing cover from the housing base and reattachment of the housing cover to the housing base (base claim 1 of ‘738).

Referring to claim 41 of the instant application, claim 24 of ‘738 claims that the housing base includes a projection having the temperature sensor disposed therein.

Referring to claim 43 of the instant application, claim 24 of ‘738 claims that the carrier is a flexible carrier (intervening claim 14 of ‘738).

Referring to claim 45 of the instant application, claim 24 of ‘738 claims that the device further comprises a power supply (base claim 1 of ‘738).

Claim 38 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 16 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 38 of the instant application, as stated above with respect to claim 37 of the instant application, except for the opening being circumferentially delimited by the carrier.
However, claim 16 of ‘738 claims that the opening (aperture) is circumferentially delimited (peripherally) by the carrier for detecting the body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the opening is circumferentially delimited by the carrier since claim 16 of ‘738 claims that the opening (aperture) is circumferentially delimited (peripherally) by the carrier for detecting the body temperature.

Claim 39 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of U.S. Patent Application Publication 2005/0245839 to Stivoric et al [hereinafter Stivoric].
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 39 of the instant application, as stated above with respect to claim 37 of the instant application, except for the device further comprising an antenna disposed within the housing, the antenna configured to transmit data indicative of the body temperature of the user detected by the temperature sensor to at least one electronic device that is remote relative to the device coupled to the carrier.
However, Stivoric discloses a thermometer assembly for measuring a user’s body temperature, wherein the thermometer assembly comprises an antenna in a housing for wirelessly transmitting data indicative of the body temperature of the user detected by the temperature sensor to at least one electronic device (receiver) that is remote relative to the device coupled to the carrier in order to improve signal quality (paragraphs 174, 179, 180).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the device further comprises an antenna disposed within the housing, the antenna configured to transmit data indicative of the body temperature of the user detected by the temperature sensor to at least one electronic device that is remote relative to the device coupled to the carrier, as suggested by Stivoric, in order to wirelessly transmit temperature data to improve signal quality.

Claim 42 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 4 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 42 of the instant application, as stated above with respect to claim 37 of the instant application, except for the temperature sensor comprising a thermistor or a thermocouple.
However, claim 4 of ‘738 claims that the thermometer assembly uses a thermistor or a thermocouple as the temperature sensor for detecting the body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the thermometer assembly uses a thermistor or a thermocouple as the temperature sensor since claim 4 of ‘738 claims that the thermometer assembly uses a thermistor or a thermocouple for detecting the body temperature.

Claim 44 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 20 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 44 of the instant application, as stated above with respect to claim 37 of the instant application, except for the carrier being comprised of a breathable material.
However, claim 20 of ‘738 claims that the thermometer assembly uses a breathable material for the carrier, which is affixed to a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the carrier is comprised of a breathable material since claim 20 of ‘738 claims that the thermometer assembly uses a breathable material for the carrier to affix the assembly to a user.

Claim 46 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 5 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 46 of the instant application, as stated above with respect to claim 45 of the instant application, except for the power supply comprising one or more batteries.
However, claim 5 of ‘738 claims that the power supply of the thermometer assembly uses one or more batteries for sensing body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the power supply comprises one or more batteries since claim 5 of ‘738 claims that the thermometer assembly uses one or more batteries for sensing body temperature.

Claim 47 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 25 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 47 of the instant application, as stated above with respect to claim 45 of the instant application, except for the thermometer assembly further comprising a charging unit couplable to the device to charge the power supply.
However, claim 25 of ‘738 claims that the thermometer assembly comprises a charging unit couplable to the device to charge the power supply for sensing body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the thermometer assembly further comprises a charging unit couplable to the device to charge the power supply since claim 25 of ‘738 claims that the thermometer assembly comprises a charging unit couplable to the device to charge the power supply for sensing body temperature.
	
Claim 48 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 37 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 48 of the instant application, as stated above with respect to claim 47 of the instant application, except for an interior space of the charging unit being configured to accommodate one or more additional carriers that are attachable to the user.
However, claim 37 of ‘738 claims that the thermometer assembly comprises a charging unit having a storage unit (interior space) that is configured to accommodate one or more additional carriers for sensing body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the interior space of the charging unit is configured to accommodate one or more additional carriers that are attachable to the user since claim 37 of ‘738 claims that the charging unit of the thermometer assembly comprises a storage unit (interior space) that is configured to accommodate one or more additional carriers for sensing body temperature.

Claim 49 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 13 of U.S. Patent 10,352,780 [hereinafter ‘780].
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 49 of the instant application, as stated above with respect to claim 37 of the instant application, except for the device further comprising at least one light source operable to indicate a state of the device.
However, claim 13 of ‘780 claims that the body temperature sensing device comprises at least one light source operable to indicate a state of the device for sensing the body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the device further comprises at least one light source operable to indicate a state of the device since claim 13 of ‘780 claims that the body temperature sensing device comprises at least one light source operable to indicate a state of the device for sensing the body temperature.

Claim 51 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 23 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 51 of the instant application, as stated above with respect to claim 37 of the instant application, except for the carrier including an adhesive layer between a frame and a peel-off backing layer configured such that, when the peel-off backing layer is removed, the adhesive layer contacts the housing and the user.
However, claim 23 of ‘738 claims that the carrier includes an adhesive layer between a frame (intermediate claim 22) and a backing layer configured such that, when the backing layer is removed, the adhesive layer contacts the housing and the user for attaching the thermometer assembly to a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the carrier includes an adhesive layer between a frame and a backing layer configured such that, when the backing layer is removed, the adhesive layer contacts the housing and the user, as in claim 23 of ‘738, in order to attach the thermometer assembly to a user.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 in view of claim 23 of ‘738 by claiming that the backing layer is a peel-off backing layer in order to facilitate the removal of the backing layer to expose the adhesive for attachment to a user, and since the use of the particular type of backing layer claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular backing layer claimed by applicant is considered to be the use of numerous alternate types of backing layers that a person having ordinary skill in the art at the time the invention was made would have been able to provide using routine experimentation in order to provide a backing layer as already claimed by claim 24 of ‘738 in view of claim 23 of ‘738.

Claim 52 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 23 of ‘738, as stated above with respect to claim 51 of the instant application, and further in view of claim 36 of ‘738.
Claim 24 of ‘738 in view of claim 23 of ‘738 claim a thermometer assembly having all of the limitations of claim 52 of the instant application, as stated above with respect to claim 51 of the instant application, except for a perforated strip extending from the adhesive layer into the opening and engaging the housing.
However, claim 36 of ‘738 claims that the carrier includes a perforated strip extending from the adhesive layer into the opening and engaging the housing for using the thermometer assembly to measure the temperature of a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 in view of claim 23 of ‘738 by claiming that that the carrier includes a perforated strip extending from the adhesive layer into the opening and engaging the housing for using the thermometer assembly, as in claim 36 of ‘738, in order to measure the temperature of a user.

Claim 54 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 19 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 54 of the instant application, as stated above with respect to claim 40 of the instant application, except for the housing base and the housing cover being connected by a snap-fit or friction-fit connection.
However, claim 19 of ‘738 claims that the housing base and the housing cover are connected by a snap-fit or friction-fit (press-fit) connection for using the thermometer assembly to measure the temperature of a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the housing base and the housing cover are connected by a snap-fit or friction-fit connection, as in claim 19 of ‘738, in order to measure the temperature of a user.

Claim 55 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 36 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 55 of the instant application, as stated above with respect to claim 37 of the instant application, except for the thermometer assembly including a tab coupled to the housing and configured to be pulled by a user.
However, claim 36 of ‘738 claims that the thermometer assembly includes a tab coupled to the housing and configured to be pulled by a user for using the thermometer assembly to measure the temperature of a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 24 of ‘738 by claiming that the thermometer assembly includes a tab coupled to the housing and configured to be pulled by a user, as in claim 36 of ‘738, in order to measure the temperature of a user.

Claims 37-55 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-3, 13, 14, 4-6, 16-19, 7, 8, 11, 12, 9, 15, and 10 of U.S. Patent 11,209,324 [hereinafter ‘324].
Referring to claim 37 of the instant application, claim 1 of ‘324 claims a thermometer assembly, comprising: 
a carrier attachable to a user; and 
a device coupled to the carrier, the device comprising:
a housing; and 
a temperature sensor disposed in contact with a first portion (projection) of the housing,
wherein when the first portion of the housing (projection) contacts the user, the temperature sensor is operable to detect a body temperature of the user, and wherein a second portion (second side) of the housing extends through an opening in the carrier.

Referring to claim 38 of the instant application, claim 2 of ‘324 claims that the opening is circumferentially delimited by the carrier.

Referring to claim 39 of the instant application, claim 3 of ‘324 claims that the device further comprises an antenna disposed within the housing, the antenna configured to transmit data indicative of the body temperature of the user detected by the temperature sensor to at least one electronic device that is remote relative to the device coupled to the carrier.

Referring to claim 40 of the instant application, claim 13 of ‘324 claims that the housing further comprises a housing base; and a housing cover releasably mounted to the housing base to permit removal of the housing cover from the housing base and reattachment of the housing cover to the housing base.

Referring to claim 41 of the instant application, claim 14 of ‘324 claims that the housing base includes a projection having the temperature sensor disposed therein (within).

Referring to claim 42 of the instant application, claim 4 of ‘324 claims that the temperature sensor comprises a thermistor or a thermocouple.

Referring to claim 43 of the instant application, claim 5 of ‘324 claims that the carrier is a flexible carrier.

Referring to claim 44 of the instant application, claim 6 of ‘324 claims that the carrier is comprised of a breathable material.

Referring to claim 45 of the instant application, claim 16 of ‘324 claims that the device further comprises a power supply.

Referring to claim 46 of the instant application, claim 17 of ‘324 claims that the power supply comprises one or more batteries.

Referring to claim 47 of the instant application, claim 18 of ‘324 claims a charging unit couplable to the device to charge the power supply.

Referring to claim 48 of the instant application, claim 19 of ‘324 claims that an interior space of the charging unit is configured to accommodate one or more additional carriers that are attachable to the user.

Referring to claim 49 of the instant application, claim 7 of ‘324 claims that the device further comprises at least one light source operable to indicate a state of the device.

Referring to claim 50 of the instant application, claim 8 of ‘324 claims that a transparent layer extends across the opening and is configured to accommodate the second portion of the housing positioned in the opening.

Referring to claim 51 of the instant application, claim 11 of ‘324 claims that the carrier includes an adhesive layer between a frame and a peel-off backing layer configured such that, when the peel-off backing layer is removed, the adhesive layer contacts the housing and the user.

Referring to claim 52 of the instant application, claim 12 of ‘324 claims that a perforated strip extends from the adhesive layer into the opening and engages the housing. 

Referring to claim 53 of the instant application, claim 9 of ‘324 claims that the carrier and the first portion (first side) of the housing are curved such that ends of the carrier and the first portion are further disposed in a direction from the second portion to the first portion than center portions of the carrier and the first portion.

Referring to claim 54 of the instant application, claim 15 of ‘324 claims that the housing base and the housing cover are connected by a snap-fit or friction-fit connection.

Referring to claim 55 of the instant application, claim 10 of ‘324 claims that the thermometer assembly includes a tab coupled to the housing and configured to be pulled by a user.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 37-46, 49, and 53-55 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2005/0245839 to Stivoric et al [hereinafter Stivoric].
Referring to claim 37, Stivoric discloses a thermometer assembly (figures 4, 6) comprising: 
a carrier (305) attachable to a user (paragraphs 124-127); and
a device releasably retained to the carrier, the device comprising: 
a housing (55); and
a temperature sensor (125) disposed in contact with a first portion (100) of the housing (paragraph 124);
wherein when the first portion of the housing contacts the user, the temperature sensor is operable to detect a body temperature of the user (paragraphs 124-127); and wherein a second portion (120) of the housing extends through an opening in the carrier (305).

Referring to claim 38, Stivoric discloses that the carrier defines an opening configured to accommodate the device (figure 7C).

Referring to claim 39, Stivoric discloses that the device further comprises an antenna disposed within the housing, the antenna configured to transmit data indicative of the body temperature of the user detected by the temperature sensor to at least one electronic device that is remote relative to the device coupled to the carrier (paragraphs 174-180).

Referring to claim 40, Stivoric discloses that the housing further comprises a housing base (100); and a housing cover (95) releasably mounted to the housing base (100) to permit removal of the housing cover (95) from the housing base (100) and reattachment of the housing cover to the housing base (figure 6).

Referring to claim 41, Stivoric discloses that the housing base (100) includes a projection having a temperature sensor disposed therein (figures 4, 6; paragraphs 124-128).

Referring to claim 42, Stivoric discloses that the temperature sensor comprises a thermistor or a thermocouple (thermistor) (paragraph 175).

Referring to claim 43, Stivoric discloses that the carrier is a flexible carrier (paragraphs 45, 127, 128).

Referring to claim 44, Stivoric discloses that the carrier is comprised of breathable material (paragraphs 118, 119).

Referring to claim 45, Stivoric discloses that the device further comprises a power supply (135) (paragraph 131).

Referring to claim 46, Stivoric discloses that the power supply comprises one or more batteries (paragraphs 131, 137).

Referring to claim 49, Stivoric discloses that the device further comprises at least one light source (LED) operable to indicate a state of the device (paragraph 172).

Referring to claim 53, Stivoric discloses the carrier and the first portion (100) of the housing being curved such that ends of the carrier and the first portion are further disposed in a direction from the second portion (120) to the first portion than center portions of the carrier and the first portion (figures 6, 7C).

Referring to claim 54, Stivoric discloses the housing base and the housing cover being connected by a snap-fit or friction-fit connection (145, 146) (figure 6; paragraphs 132, 133).

Referring to claim 55, Stivoric discloses that the thermometer assembly includes a tab (565) coupled to the housing and configured to be pulled by a user (paragraphs 151, 152).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric in view of U.S. Patent Application Publication 2002/0124295 to Fenwick et al [hereinafter Fenwick].
Referring to claim 47, Stivoric discloses an assembly having all of the limitations of claim 47, as stated above with respect to claim 45, and further discloses that the batteries of the power supply are rechargeable (paragraphs 137, 182), but does not disclose that the assembly further comprises a charging unit couplable to the device to charge the power supply.
However, Fenwick discloses a thermometer assembly comprising a temperature sensing device (10) having rechargeable batteries as a power supply, and a charging unit (70) couplable to the device in order to recharge the batteries of the power supply (paragraphs 27, 63, 64, 68). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Stivoric by providing a charging unit couplable to the device to charge the power supply, as suggested by Fenwick, in order to reuse the batteries of the device.

Referring to claim 48, Stivoric in view of Fenwick disclose an assembly having all of the limitations of claim 48, as stated above with respect to claim 47, except for an interior space of the charging unit being configured to accommodate one or more additional carriers that are attachable to the user.
However, Stivoric discloses that the charging unit recharges multiple carriers (sensors) (paragraph 68).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Stivoric in view of Fenwick by having an interior space of the charging unit be configured to accommodate one or more additional carriers that are attachable to the user since Stivoric discloses that the charging unit recharges multiple carriers (sensors), and accommodating multiple carriers will reduce the number of charging units needed to recharge the carriers.

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric.
Referring to claim 50, Stivoric discloses an assembly having all of the limitations of claim 50, as stated above with respect to claim 37, and further discloses a layer (115) extending across the opening and configured to accommodate the second portion (120) of the housing positioned in the opening (paragraphs 128, 130, 131), but does not disclose that the layer is transparent.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Stivoric by making the layer of a transparent material in order to expose the ambient temperature sensor to the exterior of the assembly; and since the particular type of material used to make the layer claimed by Applicant is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art at the time the invention was made would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Claims 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric in view of U.S. Patent Application Publication 2006/0122473 to Kill et al [hereinafter Kill].
Referring to claim 51, Stivoric discloses an assembly having all of the limitations of claim 51, as stated above with respect to claim 37, and further discloses that the carrier includes an adhesive layer (298) between a frame (307) such that the adhesive layer contacts the housing and the user (310); but does not disclose the carrier having a peel-off backing layer configured such that, when the peel-off backing layer is removed, the adhesive layer contacts the housing and the user.
However, Kill discloses a thermometer assembly using a carrier having an adhesive layer to attach the carrier to the skin of a user, wherein the carrier has a peel-off backing layer configured such that, when the peel-off backing layer is removed, the adhesive layer contacts the user in order to removably attach the carrier to the user (paragraph 36).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Stivoric by providing the adhesive layer with a peel-off backing layer configured such that, when the peel-off backing layer is removed, the adhesive layer contacts the housing and the user, as suggested by Kill, order to removably attach the assembly to the user.

Referring to claim 52, Stivoric in view of Kill disclose an assembly having all of the limitations of claim 52, as stated above with respect to claim 51, wherein Stivoric further discloses that the adhesive layer extends into the opening an engages the housing (figure 4):  but does not disclose the backing layer having a perforated strip extending from the adhesive layer into the opening and engaging the housing.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Stivoric by providing a perforated strip extending from the adhesive layer into the opening and engaging the housing in order to removably attach the assembly to a user, which Kill suggests is desirable; and since the use of the particular type of backing claimed by applicant, i.e., a perforated strip extending from the adhesive layer into the opening an engaging the housing, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular backing claimed by applicant is considered to be the use of numerous and known alternate types of backings that a person having ordinary skill in the art at the time the invention was made would have been able to provide using routine experimentation in order to provide a removable thermometer assembly as already suggested by Stivoric in view of Kill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/7/22